 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
 8
     SANDRA PENNY on behalf of A.G.P.,
 9                                                     Case No. 2:18-CV-01432- TSZ

10                       Plaintiff,                    ORDER FOR EAJA FEES AND EXPENSES

11                           v.
12
     COMMISSIONER, SOCIAL SECURITY
13   ADMINISTRATION

14                      Defendant.

15          Based upon the stipulated motion of the parties, docket no. 22, it is hereby ORDERED
16
     that attorney fees in the total amount of $10,500.00, and expenses in the amount of $ 20.73 (for
17
     postage) be awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)
18
     and Astrue v. Ratliff, 130 S.Ct. 2521 (2010); and $5.00 in photocopying costs shall be awarded
19
     pursuant to 28 U.S.C. § 1920.
20

21          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees and

22   expenses are not subject to any offset allowed under the Department of the Treasury’s Offset

23   Program, then the check for EAJA fees and the check for expenses shall be made payable to
24
     Plaintiff’s attorney, Nancy J. Meserow, based upon Plaintiff’s assignment of these amounts to
25
     Plaintiff’s attorney; and mailed to her office:
                                                                   Law Office of Nancy J.Meserow
                                                                   7540 S.W. 51st Ave.
     ORDER FOR EAJA FEES AND EXPENSES                              Portland,OR 97219
     2:18-CV-01432-TSZ                                             (503) 560-6788
 1          Law Office of Nancy J.Meserow
            7540 S.W. 51st Ave.
 2          Portland, OR
            97219
 3

 4          Whether the check is made payable to Plaintiff, or to her attorney, Nancy J. Meserow, the

 5   check shall be mailed to Attorney Meserow at the address as indicated above.

 6   Dated this 8th day of July, 2019.
 7

 8

 9
                                                        A
                                                        Thomas S. Zilly
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Law Office of Nancy J.Meserow
                                                                  7540 S.W. 51st Ave.
     ORDER FOR EAJA FEES AND EXPENSES                             Portland,OR 97219
     2:18-CV-01432-TSZ                                            (503) 560-6788
